DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (04/06/2022) in which a (3) month Shortened Statutory Period for Response has been set. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Acknowledgements

3.       Upon entry, claims (1, 5 -7, and 11 -12) appears pending for examination, of which (1, 5 -7, and 11 -12) were amended. Claims (2 -4, and 8 -10) were previously cancelled. 

3.1.	The undersigned thanks applicant representative (Atty. Farhad Shir; Reg. No. 59,403) for the new list of amendments provided, and clear stated remarks and observations.

3.2.	The previous presented rejection under 35 USC 101 is withdrawn in view of the new amendment provided.

3.3.	The previous presented rejection under 35 USC 103 is withdrawn in view of the new amendment provided and persuasive arguments presented.

                                               Information Disclosure Statement

4.	The submitted IDS(s) (04/25/2022, 04/13/2022), are in compliance with the provisions of 37 CFR 1.97, and have been reviewed and considered by the Examiner. 
 
              Notice of Allowance

5.       In view of the new amendments provided, and persuasive arguments presented, the examiner undersigned considers that the application has been placed in conditions for allowance, and a Notice of Allowance on claims (1, 5 -7, and 11 -12) appears as following;

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    The cited list of parallel running Independent claims on record (1, 5 -7, and 11 -12), are drawn to a video codec implementation, and specifically directed to inter-prediction technique, employing history-based MVP, wherein a buffer unit is configured to initialize and update a candidate list (HmvpCandList) with “HMVP candidates”, as detailed shown in Fig. 38, including a predetermined set of MV values (mvL0Hmvp, mvL1Hmvp) and an associated reference syntax (see Table (9) description), associated with the used partition/split type (i.e. binary and/or ternary split; [specs; 0102]).

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest the particularities of the buffer initiation and update processes, of the above inter-prediction technique (see 7.1), that combined with the rest of the feature/steps involved, have no analogous in the Art at the time the invention was made/filed, and therefore is/are to be considered a novelty.

7.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     					    Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1. Patent documentation:

US 10,841,607 B2		Park; et al.		H04N19/52; H04N19/139; H04N19/513; 
US 11,051,034 B2		Han; et al.		H04N19/159; H04N19/157; H04N19/176;
US 11,025,945 B2		Park; et al.		H04N19/436; H04N19/105; H04N19/176; 
US 11,122,266 B2		Zhang; et al.		H04N19/593; H04N19/105; H04N19/52; 

8.2. Non-Patent documentation (recorded on file):

_ History-based motion vector prediction; Li – 2018. 
_ History-based Motion Vector Prediction; Jul. 2018; Zhang; et al.
_ Constrain of pruning in history-based motion vector prediction; 2018; Xu; et al.
_ History-Based Motion Vector Prediction considering parallel processing, 2018, Park et al.

                                                              CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.